Appeal from an order of the Supreme Court, Monroe County (David D. Egan, J.), entered July 17, 2006 in a declaratory judgment action. The order denied plaintiffs’ motion for leave to reargue and renew.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Memorandum:
We dismiss the appeal from the order insofar as it denied that part of plaintiffs’ motion for leave to reargue (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]). We affirm the order insofar as it denied that part of plaintiffs’ motion for leave to renew because plaintiffs failed to establish that the new material offered in support of the instant motion was not available in some form at the time of the original motion and cross motions (see Doe v Roe, 210 AD2d 932 [1994]). Present—Scudder, PJ., Martoche, Centra, Fahey and Pine, JJ.